 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of February
20, 2020, by and among Avadel Pharmaceuticals plc, an Irish public limited
company (the “Company”), and each purchaser identified on the signature pages
hereto (each, including its successors and assigns, a “Purchaser” and
collectively, the “Purchasers”).

 

RECITALS

 

A.       The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

 

B.       Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(1) such aggregate number of ordinary shares, nominal value U.S. $0.01 per share
(the “Ordinary Shares”) of the Company, in the form of American Depositary
Shares (the “ADSs”) and, at the option of each Purchaser, (2) such aggregate
number of Series A Non-Voting Convertible Preferred Shares, nominal value $0.01
per share (the “Series A Preferred Shares”) of the Company, as set forth below
such Purchaser’s name on the signature page of this Agreement (which aggregate
amount for all Purchasers together shall be 8,680,225 ADSs and 487,614 Series A
Preferred Shares, and shall be collectively referred to herein as the “Shares”).

 

C.       The ADSs will be issued pursuant to the Deposit Agreement dated as of
January 3, 2017 (as so amended and supplemented, the “Deposit Agreement”) by and
among the Company, The Bank of New York Mellon, as Depositary, and holders from
time to time of ADSs issued thereunder.

 

D.       The Company has engaged Jefferies LLC, Piper Sandler Companies, Stifel,
Nicolaus & Company, Incorporated, Ladenburg Thalmann and LifeSci Capital LLC as
its exclusive Placement Agents (the “Placement Agents”) for the offering of the
Shares on a “best efforts” basis.

 

E.       At Closing (as defined below), the parties intend to execute a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit B (the “Registration Rights Agreement”), pursuant to which, among other
things, the Company will agree to provide certain registration rights with
respect to the Shares under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1          Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Acquiring Person” has the meaning set forth in Section 4.5.

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
subsidiary or any of their respective properties or any officer, director or
employee of the Company or any subsidiary acting in his or her capacity as an
officer, director or employee before or by any U.S. federal, state, county,
local or non-U.S. court, arbitrator, governmental or administrative agency,
regulatory authority, stock market, stock exchange or trading facility.

 



 

 

 

“ADS Equivalents” means any securities of the Company or any subsidiary which
would entitle the holder thereof to acquire at any time ADSs, including, without
limitation, any debt, preferred shares, rights, options, warrants or other
instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, ADSs or other securities that
entitle the holder to receive, directly or indirectly, ADSs.

 

“ADS Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the ADSs purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate ADS
Purchase Price (ADS Subscription Amount)” in United States dollars and in
immediately available funds.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

 

“Commission” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the Preamble.

 

“Company U.S. Counsel” means Goodwin Procter LLP, with offices at 100 Northern
Ave, Boston, MA 02210.

 

“Company Irish Counsel” means Arthur Cox, with offices at Ten Earlsfort Terrace,
Dublin 2, D02 T380, Ireland.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

 



2

 

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Depositary” has the meaning set forth in the Recitals.

 

“DTC” has the meaning set forth in Section 4.1(c).

 

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

 

“Environmental Laws” has the meaning set forth in Section 3.1(cc).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(o).

 

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in substantially the form of
Exhibit D, executed by the Company and delivered to and acknowledged in writing
by the Transfer Agent.

 

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Change” has the meaning set forth in Section 3.1(j).

 

“Material Adverse Effect” means any event, occurrence, fact, circumstance,
condition, change or development, individually or together with other events,
occurrences, facts, circumstances, conditions, changes or developments, that has
had, has, or would reasonably be expected to have a material adverse effect on
(i) the results of operations, assets, prospects, business or financial
condition of the Company and the subsidiaries, taken as a whole, or (ii) the
ability of the Company to consummate the transactions contemplated by this
Agreement and other Transaction Agreements and to timely perform its material
obligations hereunder and thereunder.

 

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Ordinary Shares” has the meaning set forth in the Recitals, and also includes
any other class of securities into which the Ordinary Shares may hereafter be
reclassified or changed into.

 

“Outside Date” means the thirtieth day following the date of this Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 



3

 

 

“Placement Agents” has the meaning set forth in the Recitals.

 

“Preferred Subscription Amount” means, with respect to each Purchaser, the
aggregate amount to be paid for the Series A Preferred Shares purchased
hereunder as indicated on such Purchaser’s signature page to this Agreement next
to the heading “Aggregate Series A Preferred Purchase Price (Preferred
Subscription Amount)” in United States dollars and in immediately available
funds.

 

“Press Release” has the meaning set forth in Section 4.4.

 

“Principal Trading Market” means the Trading Market on which the ADSs is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means $7.09 per Share.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(iv).

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Series A Preferred Shares” has the meaning set forth in the Recitals, and also
includes any other class of securities into which the Series A Preferred Shares
may hereafter be reclassified or changed into.

 

“Series A Transfer Agent” means the Company.

 

“Shares” has the meaning set forth in the Recitals.

 

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or non-U.S. regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
ADSs).

 



4

 

 

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares purchased hereunder as indicated on Exhibit A
opposite such Purchaser’s name, in United States dollars and in immediately
available funds.

 

“subsidiary” means any subsidiary of the Company, and shall, where applicable,
include any subsidiary of the Company formed or acquired after the date hereof.

 

“Substantial Acquisition Rules” means the Irish Takeover Panel Act, 1997,
Substantial Acquisition Rules, 2007.

 

“Takeover Rules” means the Irish Takeover Panel Act, 1997, Takeover Rules, 2013.

 

“Trading Affiliates” has the meaning set forth in Section 3.2(h).

 

“Trading Day” means any day on which the ADSs are traded on the Principal
Trading Market; provided that “Trading Day” shall not include any day on which
the ADSs are scheduled to trade on such exchange or market for less than 4.5
hours or any day that the ADSs are suspended from trading during the final hour
of trading on such exchange or market (or if such exchange or market does not
designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00:00 p.m., New York time).

 

“Trading Market” means whichever of the New York Stock Exchange, the Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market or the
OTC Bulletin Board on which the ADSs is listed or quoted for trading on the date
in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions and any other documents or agreements explicitly contemplated
hereunder.

 

“Transfer Agent” means Computershare Ireland, the current transfer agent of the
Company, or any successor transfer agent for the Company.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1          Closing.

 

(a)      Share Amounts. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
(i) the number of ADSs equal to the quotient resulting from dividing (A) the ADS
Subscription Amount for such Purchaser by (B) the Purchase Price, rounded down
to the nearest whole Share and, at the option of each Purchaser, (ii) the number
of Series A Preferred Shares equal to the quotient resulting from dividing (A)
the Series A Subscription Amount for such Purchaser by (B) the Purchase Price,
rounded down to the nearest whole Share. The foregoing amounts are set forth on
Exhibit A hereto.

 

(b)      Series A Preferred Shares. The Series A Preferred Shares shall have the
rights, preferences, privileges and restrictions set forth in the resolutions
establishing the terms of the Series A Preferred Shares as approved by the
Company’s Board of Directors pursuant to the authority conveyed on the Board of
Directors under the constitution of the Company (the “Constitution”) with the
rights, preferences, privileges and restrictions set forth therein and
substantially in the form attached hereto as Exhibit I (the “Series A Preferred
Share Terms”). Each one (1) Series A Preferred Share shall be convertible into
one (1) Ordinary Share (represented by ADSs); as described in the Series A
Preferred Share Terms.

 



5

 

 

(c)      Closing. The Closing of the purchase and sale of the Shares shall take
place at the offices of Goodwin Procter LLP, 100 Northern Avenue, Boston,
Massachusetts 02210 on the Closing Date or at such other locations or remotely
by facsimile transmission or other electronic means as the parties may mutually
agree.

 

(d)      Payment. At the Closing, each Purchaser will pay to the Company the
aggregate Subscription Amount set forth opposite its name on Exhibit A hereto by
wire transfer of immediately available funds in accordance with wire
instructions provided by the Company to the Purchasers prior to the Closing. On
the Closing Date, the Company will, against delivery of the aggregate Purchase
Price (i) instruct the Depositary to register and deliver to each Purchaser the
number of ADSs such Purchaser is purchasing as set forth on Exhibit A hereto
and, if appropriate, (ii) instruct the Series A Transfer Agent to issue and
deliver one or more share certificates evidencing the number of Series A
Preferred Shares such Purchaser is purchasing as set forth on Exhibit A hereto.

 

2.2          Closing Deliverables.   (a)      On or prior to the Closing, the
Company shall issue, deliver or cause to be delivered to each Purchaser the
following (the “Company Deliverables”):

 

(i)              this Agreement, duly executed by the Company;

 

(ii)             legal opinions of Company Counsel and Company Irish Counsel,
dated as of the Closing Date and in form and substance reasonably satisfactory
to the Purchasers, executed by such counsel and addressed to the Purchasers;

 

(iii)            the Registration Rights Agreement, duly executed by the
Company;

 

(iv)            a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Shares, (b) certifying the current versions of the memorandum
and articles of association of the Company and (c) certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company, in substantially the form attached
hereto as Exhibit E;

 

(v)             the Compliance Certificate referred to in Section 5.1(h);

 

(vi)            a Lock-Up Agreement, substantially in the form of Exhibit G
hereto (the “Lock-Up Agreement”) executed by each person listed on Exhibit H
hereto, and each such Lock-Up Agreement shall be in full force and effect on the
Closing Date;

 

(b)           On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):

 

(i)              this Agreement, duly executed by such Purchaser;

 

(ii)             its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth in the “Aggregate Purchase
Price (Subscription Amount)” column opposite each Purchaser’s name in the table
set forth on Exhibit A by wire transfer to the Company;

 



6

 

 

(iii)            the Registration Rights Agreement, duly executed by such
Purchaser;

 

(iv)            a fully completed and duly executed Selling Shareholder
Questionnaire in the form attached as Annex B to the Registration Rights
Agreement; and

 

(v)             a fully completed and duly executed Accredited Investor
Questionnaire, satisfactory to the Company, and Share Certificate Questionnaire
in the forms attached hereto as Exhibits C-1 and C-2, respectively.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of the Company. Except as disclosed
in the SEC Reports, the Company hereby represents and warrants the following as
of the date hereof and the Closing Date (except for the representations and
warranties that speak as of a specific date, which shall be made as of such
date), to each of the Purchasers and to the Placement Agents:

 

(a)      Subsidiaries. The Company has no direct or indirect subsidiaries other
than those listed in the SEC Reports. Except as disclosed in the SEC Reports,
the Company owns, directly or indirectly, all of the share capital, capital
stock or comparable equity interests of each subsidiary free and clear of any
and all Liens, and all the issued and outstanding shares, capital stock or
comparable equity interest of each subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.

 

(b)      Incorporation and Good Standing of the Company. The Company has been
duly incorporated and is validly existing as a public limited company under the
laws of Ireland and is in good standing (or such equivalent concept to the
extent it exists in Ireland) and has the corporate power and authority to own,
lease and operate its properties and to conduct its business as currently
conducted and to enter into and perform its obligations under this Agreement.
The Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction (or such equivalent concept to
the extent it exists under the law of such jurisdiction) in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Change.

 

(c)      Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action and will not result
in any violation of the provisions of the Constitution, charter or by-laws of
the Company or any subsidiary, and no further corporate action is required by
the Company, its Board of Directors or its shareholders in connection therewith
other than in connection with the Required Approvals. Each of the Transaction
Documents to which it is a party has been (or upon delivery will have been) duly
executed by the Company and is, or when delivered in accordance with the terms
hereof, will constitute the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, examinership,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 



7

 

 

(d)      Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its Constitution, charter or by-laws, partnership agreement or
operating agreement or similar organizational documents, as applicable, or is in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, loan, credit agreement, note, lease, license
agreement, contract, franchise or other instrument (including, without
limitation, any pledge agreement, security agreement, mortgage or other
instrument or agreement evidencing, guaranteeing, securing or relating to
indebtedness) to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of their respective
properties or assets are subject (each, an “Existing Instrument”), except for
such Defaults as would not be expected, individually or in the aggregate, to
result in a Material Adverse Change. The Company’s execution, delivery and
performance of the Transaction Documents, consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Shares) (i) have been duly authorized by all necessary corporate action and
will not result in any violation of the provisions of the Constitution, charter
or by-laws, partnership agreement or operating agreement or similar
organizational documents, as applicable, of the Company (ii) will not conflict
with or constitute a breach of, or Default or a Debt Repayment Triggering Event
(as defined below) under, or result in the creation or imposition of any Lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company. As used herein, a “Debt Repayment Triggering Event” means any event or
condition which gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.

 

(e)      Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or U.S. federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including
the issuance of the Shares), other than (i) the filing with the Commission of
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, (ii) filings required by applicable U.S. state
securities laws, (iii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iv) the filing of
any requisite notices and/or application(s) to the Principal Trading Market for
the issuance and sale of the Shares and the listing of the Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.4 of this Agreement, (vi)
the filings with the Irish Companies Registration Office in relation to
transactions contemplated hereunder, including the issuance of the Shares and
(vii) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

 

(f)       Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents
including the payment obligations thereunder, will be duly and validly issued,
fully paid and nonassessable and free and clear of all Liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable Company and securities laws, will be free of any restriction upon the
voting thereof pursuant to applicable U.S. federal and state securities laws or
the Constitution of the Company or any agreement or other instrument to which
the Company is a party and shall not be subject to preemptive or similar rights.
Assuming the accuracy of the representations and warranties of the Purchasers in
this Agreement, the Shares will be issued in compliance with all applicable U.S.
federal and state securities laws.

 

(g)      Capitalization and Other Share Capital Matters. The authorized, issued
and outstanding share capital of the Company as of September 30, 2019 is as set
forth in the SEC Reports (other than for subsequent issuances, if any, pursuant
to employee benefit plans described in the SEC Reports or upon the exercise of
outstanding options or warrants, in each case described in the SEC Reports). The
Ordinary Shares conform in all material respects to the description thereof
contained in the SEC Reports and such description conforms in all material
respects to the rights set forth in the Constitution. All of the outstanding
share capital of the Company has been duly authorized and validly issued, are
fully paid and not subject to any calls for additional payments (nonassessable)
and has been issued in compliance with all U.S. federal and state securities
laws. None of the outstanding shares of the Company were issued in violation of
any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any share capital of the Company or any of its
subsidiaries other than those described in the SEC Reports. The descriptions of
the Company’s stock option, stock bonus and other stock plans or arrangements,
and the options or other rights granted thereunder, set forth in the SEC
Reports, accurately and fairly presents the information required to be shown
with respect to such plans, arrangements, options and rights.

 



8

 

 

(h)      SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension, except where the failure
to file on a timely basis would not have or reasonably be expected to result in
a Material Adverse Effect (including, for this purpose only, any failure to
qualify to register the Shares for resale on Form S-3 or which would prevent any
Purchaser from using Rule 144 to resell any Shares). As of their respective
filing dates, or to the extent corrected by a subsequent restatement, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. Each of the Material Contracts to which the Company or any
subsidiary is a party or to which the property or assets of the Company or any
of its subsidiaries are subject has been filed as an exhibit to the SEC Reports.

 

(i)       Financial Statements. The financial statements of the Company included
in the SEC Reports present fairly, in all material respects, the consolidated
financial position of the Company and its subsidiaries as of the dates indicated
and the results of their operations, shareholders’ equity and cash flows for the
periods specified. Such financial statements and supporting schedules have been
prepared in conformity with generally accepted accounting principles as applied
in the United States applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto. To the
Company’s Knowledge, no person who has been suspended or barred from being
associated with a registered public accounting firm, or who has failed to comply
with any sanction pursuant to Rule 5300 promulgated by the PCAOB, has
participated in or otherwise aided the preparation of, or audited, the financial
statements, supporting schedules or other financial data filed with the
Commission as a part of the SEC Reports.

 

(j)       Independent Accountants. Deloitte & Touche LLP, who have certified
certain financial statements of the Company and delivered their report with
respect to the audited financial statements included in the SEC Reports, are
independent public accountants with respect to the Company within the meaning of
the Securities Act and the applicable published rules and regulations
thereunder.

 

(k)      No Material Adverse Change. Since the date of the last audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof: (i) there
has been no material adverse change in (A) the condition, financial or
otherwise, or in the earnings, business, properties, operations, operating
results, assets, liabilities or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity or (B) the ability of the Company to
consummate the transactions contemplated by this Agreement or perform its
obligations hereunder (any such change being referred to herein as a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, including without limitation any losses or interference with
their business from fire, explosion, flood, earthquakes, accident or other
calamity, whether or not covered by insurance, or from any strike, labor dispute
or court or governmental action, order or decree, that are material,
individually or in the aggregate, to the Company and its subsidiaries,
considered as one entity, and have not entered into any transactions not in the
ordinary course of business; and (iii) there has not been any material decrease
in the share capital, or any material increase in any short-term or long-term
indebtedness of the Company or its subsidiaries and there has been no dividend
or distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, by any of the Company’s
subsidiaries on any class of capital stock or share capital, as applicable, or
any repurchase or redemption by the Company or any of its subsidiaries of any
class of capital stock or share capital, as applicable.

 



9

 

 

(l)       No Material Actions or Proceedings. There is no action, suit,
proceeding, inquiry or investigation brought by or before any legal or
governmental entity now pending or, to the Company’s Knowledge, threatened,
against or affecting the Company or any of its subsidiaries, which could be
expected, individually or in the aggregate, to result in a Material Adverse
Change. No material labor dispute with the employees of the Company or any of
its subsidiaries, or with the employees of any principal supplier, manufacturer,
customer or contractor of the Company, exists or, to the Company’s Knowledge, is
threatened or imminent.

 

(m)     Compliance. Neither the Company nor any of its subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its subsidiaries under), nor has the Company or any of its
subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is in violation of, or in receipt of written
notice that it is in violation of, any statute, rule or regulation of any
governmental authority applicable to the Company, except in each case as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.

 

(n)      All Necessary Permits, etc. The Company and each subsidiary possess
such valid and current certificates, authorizations or permits required by U.S.
state, federal or non-U.S. regulatory agencies or bodies to conduct their
respective businesses as currently conducted (“Permits”), except where the
failure to obtain such Permits would not, singly or in the aggregate, result in
a Material Adverse Change. Neither the Company nor any of its subsidiaries is in
violation of, or in default under, any of the Permits or has received any notice
of proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit.

 

(o)      Title to Properties. The Company and its subsidiaries has good and
marketable title to all of the real and personal property and other assets
reflected as owned in the financial statements referred to in Section 3.1(i)
above, in each case free and clear of any security interests, mortgages, Liens,
encumbrances, equities, adverse claims and other defects. The real property,
improvements, equipment and personal property held under lease by the Company or
of its subsidiary are held under valid and enforceable leases, with such
exceptions as are not material and do not materially interfere with the use made
or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such subsidiary.

 



10

 

 

 

(p)               Intellectual Property Rights. Except as otherwise disclosed in
the SEC Reports, the Company and its subsidiaries own, or have obtained valid
and enforceable licenses for, the inventions, patent applications, patents,
trademarks, trade names, service names, copyrights, trade secrets and other
intellectual property described in the SEC Reports as being owned or licensed by
them or which are necessary for the conduct of their respective businesses as
currently conducted or as currently proposed to be conducted (collectively,
“Intellectual Property”) and the conduct of their respective businesses does not
and will not infringe, misappropriate or otherwise conflict in any material
respect with any such rights of others. The Intellectual Property of the Company
has not been adjudged by a court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, and the Company is unaware of any facts
which would form a reasonable basis for any such adjudication. To the Company's
Knowledge: (i) there are no third parties who have rights to any Intellectual
Property, except for customary reversionary rights of third-party licensors with
respect to Intellectual Property that is described in the SEC Reports as
licensed to the Company or one or more of its subsidiaries; and (ii) there is no
infringement by third parties of any Intellectual Property. Except as otherwise
disclosed in the SEC Reports and any related claims, assertions or challenges,
there is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others: (A) challenging the Company’s rights in or to any
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such action, suit, proceeding or claim; (B)
challenging the validity, enforceability or scope of any Intellectual Property,
and the Company is unaware of any facts which would form a reasonable basis for
any such action, suit, proceeding or claim; or (C) asserting that the Company or
any of its subsidiaries infringes or otherwise violates, or would, upon the
commercialization of any product or service described in the SEC Reports as
under development, infringe or violate, any patent, trademark, trade name,
service name, copyright, trade secret or other proprietary rights of others, and
the Company is unaware of any facts which would form a reasonable basis for any
such action, suit, proceeding or claim. The Company and its subsidiaries have
complied with the terms of each agreement pursuant to which Intellectual
Property has been licensed to the Company or any subsidiary, and all such
agreements are in full force and effect. To the Company’s Knowledge, there are
no material defects in any of the patents or patent applications included in the
Intellectual Property. The Company and its subsidiaries have taken all
reasonable steps to protect, maintain and safeguard their Intellectual Property,
including the execution of appropriate nondisclosure, confidentiality agreements
and invention assignment agreements and invention assignments with their
employees, and no employee of the Company is in or has been in violation of any
term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement, or any restrictive covenant to or with a former
employer where the basis of such violation relates to such employee’s employment
with the Company. The duty of candor and good faith as required by the United
States Patent and Trademark Office during the prosecution of the United States
patents and patent applications included in the Intellectual Property have been
complied with; and in all non-U.S. offices having similar requirements, all such
requirements have been complied with. None of the Company owned Intellectual
Property or technology (including information technology and outsourced
arrangements) employed by the Company or its subsidiaries has been obtained or
is being used by the Company or its subsidiary in violation of any contractual
obligation binding on the Company or its subsidiaries or any of their respective
officers, directors or employees or otherwise in violation of the rights of any
persons. The product candidates described in the SEC Reports as under
development by the Company or any subsidiary fall within the scope of the claims
of one or more patents owned by, or exclusively licensed to, the Company or any
subsidiary.

 

(q)               Insurance. Each of the Company and its subsidiaries are
insured by recognized, financially sound and reputable institutions with
policies in such amounts and with such deductibles and covering such risks as
are generally deemed adequate and customary for their businesses including, but
not limited to, policies covering real and personal property owned or leased by
the Company and its subsidiaries against theft, damage, destruction, acts of
vandalism and earthquakes and policies covering the Company and its subsidiaries
for product liability claims and clinical trial liability claims. The Company
has no reason to believe that it or any of its subsidiaries will not be able to
(i)  renew its existing insurance coverage as and when such policies expire or
(ii)  obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that could
not be expected to result in a Material Adverse Change. Neither the Company nor
any of its subsidiaries has been denied any insurance coverage which it has
sought or for which it has applied.

 



11

 

 

(r)                Transactions with Affiliates and Employees. Except as set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the Company’s Knowledge, none of the employees of the Company is presently a
party to any transaction with the Company or any subsidiary (other than for
services as employees, officers and directors), that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

 

(s)                Company’s Accounting System. The Company and each of its
subsidiaries make and keep accurate books and records and maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the SEC Reports fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission's rules and guidelines applicable thereto.

 

(t)                 Sarbanes-Oxley. The Company is in compliance, in all
material respects, with all applicable provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated thereunder.

 

(u)               Certain Fees. No person or entity will have, as a result of
the transactions contemplated by this Agreement, any valid right, interest or
claim against or upon the Company or a Purchaser for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Company, other than the Placement Agents
with respect to the offer and sale of the Shares (which placement agent fees are
being paid by the Company). The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this paragraph (u) that may be due in
connection with the transactions contemplated by the Transaction Documents. The
Company shall indemnify, pay, and hold each Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) arising in connection with any such right, interest or
claim.

 

(v)               Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires provided by the Purchasers, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Purchasers under the Transaction Documents. The issuance and sale of the Shares
hereunder does not contravene the rules and regulations of the Trading Market.

 

(w)             Company Not an “Investment Company.” The Company is not, and
will not be, immediately after receipt of payment for the Shares, required to
register as an “investment company” under the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

 

(x)               Registration Rights. Other than each of the Purchasers or as
set forth in the SEC Reports, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company other than those securities which are currently registered on an
effective registration statement on file with the Commission.

 



12

 

 



(y)               Stock Exchange Listing. The ADSs are registered pursuant to
Section 12(b) or 12(g) of the Exchange Act and are listed on the Principal
Trading Market, and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the ADSs under the Exchange
Act or delisting the ADSs from the Principal Trading Market, nor has the Company
received any notification that the Commission or the Principal Trading Market is
contemplating terminating such registration or listing. To the Company’s
Knowledge, it is in compliance with all applicable listing requirements of the
Principal Trading Market.

 

(z)                Disclosure. The Company confirms that it has not provided,
and to the Company’s Knowledge, none of its officers or directors nor any other
Person acting on its or their behalf has provided, and it has not authorized the
Placement Agents to provide, any Purchaser or its respective agents or counsel
with any information that it believes constitutes material, non-public
information except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.4 hereof. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company.

 

(aa)              No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, none of the
Company, its subsidiaries nor, to the Company’s Knowledge, any of its Affiliates
or any Person acting on its behalf has, directly or indirectly, at any time
within the past six (6) months, made any offers or sales of any Company security
or solicited any offers to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Shares as contemplated hereby or (ii) cause the offering of the Shares
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or shareholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market on which any of the securities of the Company
are listed or designated.

 

(bb)             Tax Law Compliance. The Company and its subsidiaries have filed
all necessary U.S. federal, state and non-U.S. income and franchise tax returns
or have properly requested extensions thereof and have paid all taxes required
to be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them except as may be being
contested in good faith and by appropriate proceedings except to the extent that
the failure to file any such tax returns would not be expected to result in a
Material Adverse Change. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 3.1(i)
above in respect of all U.S. federal, state and non-U.S. income and franchise
taxes for all periods as to which the tax liability of the Company or any of its
subsidiaries has not been finally determined. Neither the Company nor any of its
subsidiaries has received a material confirmation (or material tax ruling)
concerning the tax treatment of a transaction to which the Company or any of its
subsidiaries is party to from any European tax authority.

 

(cc)              Compliance with Environmental Laws. Except as could not be
reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect; (i) neither the Company nor any of its subsidiaries is in
violation of any U.S. federal, state, local or non-U.S. statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (iii) there are no pending
or, or the Company’s Knowledge, threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, Liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its subsidiaries and (iv) there
are no events or circumstances that might reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or any
Environmental Laws.

 



13

 

 

(dd)              No General Solicitation. Neither the Company nor, to the
Company’s Knowledge, any person acting on behalf of the Company has offered or
sold any of the Shares by any form of general solicitation or general
advertising.

 

(ee)              Anti-Corruption and Anti-Bribery Laws. Neither the Company nor
any of its subsidiaries nor any director, officer, or employee of the Company or
any of its subsidiaries, nor to the Company’s Knowledge, any agent, Affiliate or
other person acting on behalf of the Company or any of its subsidiaries has, in
the course of its actions for, or on behalf of, the Company or any of its
subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made or taken any act in furtherance of an offer, promise, or authorization of
any direct or indirect unlawful payment or benefit to any non-U.S. or domestic
government official or employee, including of any government-owned or controlled
entity or public international organization, or any political party, party
official, or candidate for political office; (iii) violated or is in violation
of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended
(the “FCPA”), the UK Bribery Act 2010, or any other applicable anti-bribery or
anti-corruption law; or (iv) made, offered, authorized, requested, or taken an
act in furtherance of any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment or benefit. The Company and its subsidiaries
and, to the Company’s Knowledge, the Company’s Affiliates have conducted their
respective businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

(ff)             Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the USA Patriot
Act, the Bank Secrecy Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”); and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator or non-governmental authority involving the
Company or its subsidiaries with respect to the Money Laundering Laws is pending
or, to the Company’s Knowledge, threatened.

 

(gg)             OFAC. Neither the Company nor its subsidiaries nor any of their
respective affiliates, directors, officers, nor to the Company’s Knowledge, any
agent or employee of the Company or its subsidiaries is subject to any sanctions
administered or enforced by the Office of Foreign Assets Control (“OFAC”) of the
United States Treasury Department, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or any
other relevant sanctions authority; and the Company will not directly or
indirectly use the proceeds of the offering of the Shares contemplated hereby,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity for the purpose of financing the
activities of any person that is the target of sanctions administered or
enforced by such authorities or in connection with any country or territory that
is the target of country- or territory-wide OFAC sanctions (currently, Iran,
Syria, Cuba, North Korea, and the Crimea Region of Ukraine).

 



14

 

 

(hh)            Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in SEC Reports and is not so disclosed and would have
or reasonably be expected to result in a Material Adverse Effect.

 

(ii)                Acknowledgment Regarding Purchasers’ Purchase of Shares. 
The Company acknowledges and agrees that each of the Purchasers is acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Shares. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

 

(jj)                No Price Stabilization or Manipulation; Compliance with
Regulation M. Neither the Company nor any of its subsidiaries has taken,
directly or indirectly, any action designed to or that might cause or result in
stabilization or manipulation of the price of the ADSs or of any “reference
security” (as defined in Rule 100 of Regulation M under the Exchange Act
(“Regulation M”)) with respect to the ADSs, whether to facilitate the sale or
resale of the Shares or otherwise, and has taken no action which would directly
or indirectly violate Regulation M.

 

(kk)              Passive Foreign Investment Company. The Company was not a
“passive foreign investment company” (a “PFIC”), as such term is defined in the
Internal Revenue Code of 1986, as amended (the “Code”), for the last completed
fiscal year for which audited financial statements of the Company have been
filed with the Commission. To the Company’s Knowledge, based on the expected
value of its assets, including any goodwill, and the expected nature and
composition of its income and assets, the Company will not be treated as a PFIC
for the current taxable year. Neither the Company nor any subsidiary of the
Company is, and, after giving effect to the issuance and sale of the Shares and
the application of the proceeds thereof, neither of them will be, a “controlled
foreign corporation” as defined by the Code.

 

(ll)                Clinical Data and Regulatory Compliance. The preclinical
tests and clinical trials, and other studies (collectively, “studies”) that are
described in, or the results of which are referred to in, the SEC Reports were
and, if still pending, are being conducted in all material respects in
accordance with the protocols, procedures and controls designed and approved for
such studies and with standard medical and scientific research procedures; each
description of the results of such studies is accurate and complete in all
material respects and fairly presents the data derived from such studies, and
the Company and its subsidiaries have no knowledge of any other studies the
results of which are inconsistent with, or otherwise call into question, the
results described or referred to in the SEC Reports; the Company and its
subsidiaries have made all such filings and obtained all such approvals as may
be required by the Food and Drug Administration of the U.S. Department of Health
and Human Services or any committee thereof or from any other U.S. or non-U.S.
government or drug or medical device regulatory agency, or health care facility
Institutional Review Board (collectively, the “Regulatory Agencies”); neither
the Company nor any of its subsidiaries has received any notice of, or
correspondence from, any Regulatory Agency requiring the termination, suspension
or modification of any clinical trials that are described or referred to in the
SEC Reports; and the Company and its subsidiaries have each operated and
currently are in compliance in all material respects with all applicable rules,
regulations and policies of the Regulatory Agencies.

 



15

 

 

(mm)            No Additional Agreements. The Company does not have any
agreement or understanding with any Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

 

(nn)             Use of Form S-3. The Company meets the registration and
transaction requirements for use of Form S-3 for the registration of the Shares
for resale by the Purchasers.

 

(oo)             No Disqualification Events. No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s Knowledge, any Company
Covered Person (as defined below), except for a Disqualification Event as to
which Rule 506(d)(2)(ii–iv) or (d)(3), is applicable. “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506
promulgated under the Securities Act, any person listed in the first paragraph
of Rule 506(d)(1). Other than the Placement Agents, the Company is not aware of
any Person (other than any Company Covered Person) that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Shares pursuant to this Agreement. The Company
has complied, to the extent applicable, with its disclosure obligations under
Rule 506(e), and has furnished to the Placement Agents a copy of any disclosures
provided thereunder.

 

3.2            Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company and the Placement Agents
as follows:

 

(a)               Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)               No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including U.S. federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

(c)                Investment Intent. Such Purchaser understands that the Shares
are “restricted securities” and have not been registered under the Securities
Act or any applicable U.S. state securities law and is acquiring the Shares as
principal for its own account and not with a view to, or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable U.S. state or other securities laws, provided, however, that by
making the representations herein, such Purchaser does not agree to hold any of
the Shares for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Shares pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable U.S. federal, state and
other securities laws. Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Shares (or any securities
which are derivatives thereof) to or through any person or entity; such
Purchaser is not a registered broker-dealer under Section 15 of the Exchange Act
or an entity engaged in a business that would require it to be so registered as
a broker-dealer.

 



16

 

 

(d)               Purchaser Status. At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.

 

(e)               General Solicitation. Such Purchaser is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

 

(f)                Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.

 

(g)               Access to Information. Such Purchaser acknowledges that it has
had the opportunity to review the SEC Reports and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and the subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser's right to rely on the truth, accuracy and
completeness of the SEC Reports and the Company's representations and warranties
contained in the Transaction Documents. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Shares.

 

(h)               Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the time that such Purchaser was first
contacted by the Company, the Placement Agents or any other Person regarding the
transactions contemplated hereby, neither the Purchaser nor any Affiliate of
such Purchaser which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to such Purchaser’s investments or trading
or information concerning such Purchaser’s investments, including in respect of
the Shares, and (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser's or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Other than to other Persons party to
this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

 



17

 

 

(i)                 Brokers and Finders. Other than the Placement Agents, no
Person will have, as a result of the transactions contemplated by this
Agreement, any valid right, interest or claim against or upon the Company or any
Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser. No Purchaser shall have any obligation with respect to any fees, or
with respect to any claims made by or on behalf of other Persons for fees, in
each case of the type contemplated by this Section 3.2(i) that may be due in
connection with the transactions contemplated by this Agreement or the
Transaction Documents.

 

(j)                 Independent Investment Decision. Such Purchaser has
independently evaluated the merits of its decision to purchase Shares pursuant
to the Transaction Documents, and such Purchaser confirms that it has not relied
on the advice of any other Purchaser’s business and/or legal counsel in making
such decision. Such Purchaser understands that nothing in this Agreement or any
other materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Shares constitutes legal, tax or investment
advice. Such Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Shares. Such Purchaser understands that the Placement
Agents has acted solely as the agent of the Company in this placement of the
Shares and such Purchaser has not relied on the business or legal advice of the
Placement Agents or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

 

(k)               Reliance on Exemptions. Such Purchaser understands that the
Shares being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Shares.

 

(l)                 No Governmental Review. Such Purchaser understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Shares or
the fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

(m)              Regulation M. Such Purchaser is aware that the
anti-manipulation rules of Regulation M under the Exchange Act may apply to
sales of ADSs and other activities with respect to the ADSs by the Purchasers.

 

(n)               Beneficial Ownership. The purchase by such Purchaser of the
Shares issuable to it at the Closing will not result in such Purchaser
(individually or together with any other Person with whom such Purchaser has
identified, or will have identified, itself as part of a “group” in a public
filing made with the Commission involving the Company’s securities) acquiring,
or obtaining the right to acquire, in excess of 19.999% of the outstanding
Ordinary Shares or the voting power of the Company on a post transaction basis
that assumes that such Closing shall have occurred. Such Purchaser does not
presently intend to, alone or together with others, make a public filing with
the Commission to disclose that it has (or that it together with such other
Persons have) acquired, or obtained the right to acquire, as a result of such
Closing (when added to any other securities of the Company that it or they then
own or have the right to acquire), in excess of 19.999% of the outstanding
Ordinary Shares or the voting power of the Company on a post transaction basis
that assumes that each Closing shall have occurred.

 



18

 

 

(o)               Residency. Such Purchaser’s residence (if an individual) or
offices in which its investment decision with respect to the Shares was made (if
an entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.

 

(p)               Irish Takeover Law. Such Purchaser is not, for the purposes of
the Takeover Rules and the Substantial Acquisition Rules, acting in concert with
any other Purchaser in connection with the acquisition of the Shares and such
acquisition does not give rise to any notification obligations or any breach of
the Takeover Rules and/or the Substantial Acquisition Rules.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1            Transfer Restrictions.

 

(a)                Compliance with Laws. Notwithstanding any other provision of
this Article IV, each Purchaser covenants that the Shares may be disposed of
only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable U.S.
state and federal securities laws. In connection with any transfer of the Shares
other than (i) pursuant to an effective registration statement, (ii) to the
Company, (iii) pursuant to Rule 144 (provided that the Purchaser provides the
Company with reasonable assurances (in the form of seller and, if applicable,
broker representation letters) that the securities may be sold pursuant to such
rule) or (iv) in connection with a bona fide pledge as contemplated in Section
4.1(b), the Company may require the transferor thereof to provide to the Company
an opinion of counsel selected by the transferor and reasonably acceptable to
the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act. As a condition
of transfer, any such transferee shall agree in writing to be bound by the terms
of this Agreement and the Registration Rights Agreement and shall have the
rights of a Purchaser under this Agreement and the Registration Rights Agreement
with respect to such transferred Shares.

 

(b)                Legends. The ADSs shall be subject to, and Certificates
evidencing the Shares shall bear, any legend as required by the “blue sky” laws
of any state and a restrictive legend in substantially the following form, until
such time as they are not required under Section 4.1(c):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE TO WHICH THIS CONFIRMATION
RELATES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE SECURITIES MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS, OR UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS. THE COMPANY [AND THE DEPOSITARY] SHALL BE ENTITLED
TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND THE DEPOSITARY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 



19

 

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended Shares
in connection with applicable securities laws, pursuant to a bona fide margin
agreement in compliance with a bona fide margin loan. Such a pledge would not be
subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but such legal opinion shall be required in connection with a
subsequent transfer or foreclosure following default by the Purchaser transferee
of the pledge. No notice shall be required of such pledge, but Purchaser’s
transferee shall promptly notify the Company of any such subsequent transfer or
foreclosure. Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Shares or for any agreement, understanding or arrangement between
any Purchaser and its pledgee or secured party. At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Shares may reasonably request in connection with a
pledge or transfer of the Shares, including the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling shareholders thereunder. Each Purchaser acknowledges and agrees that,
except as otherwise provided in Section 4.1(c), any Shares subject to a pledge
or security interest as contemplated by this Section 4.1(b) shall continue to
bear the legend set forth in this Section 4.1(b) and be subject to the
restrictions on transfer set forth in Section 4.1(a).

 

(c)               Removal of Legends. Where ADSs have been issued, whether at
the Closing or upon the exchange of Ordinary Shares issued pursuant to
conversion of Series A Preferred Shares, the legend set forth in Section 4.1(b)
above shall be removed and the Company shall cause the Depositary to issue such
ADSs without legends to the holders thereof by electronic delivery at the
applicable balance account at the DTC, if (i) such ADSs are registered for
resale under the Securities Act (provided that, if the Purchaser is selling
pursuant to the effective registration statement registering the ADSs for
resale, the Purchaser agrees to only sell such ADSs during such time that such
registration statement is effective and not withdrawn or suspended, and only as
permitted by such registration statement), (ii) such ADSs are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), or (iii) such ADSs are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions. Upon the Effective Date, the Company shall, or
shall cause Company U.S. Counsel to, issue to the Depositary a legal letter
confirming that the registration statement is effective and shall use its
reasonable best efforts to cause the Depositary to issue ADSs without legends
upon request of any Purchaser following a sale pursuant to the effective shelf
registration statement. Following Rule 144 becoming available for the resale of
ADSs, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions, the Company shall cause Company
U.S. Counsel to issue to the Depositary a legal letter regarding the legend
removal in a form satisfactory to the Depositary. Any fees (with respect to the
Transfer Agent, Depositary, Company U.S. Counsel or otherwise) associated with
the issuance of such opinion or the removal of such legend shall be borne by the
Company. The Company may not make any notation on its records or give
instructions to the Transfer Agent or the Depositary that enlarge the
restrictions on transfer set forth in this Section 4.1(c).

 



20

 

 

(d)       Irrevocable Transfer Agent Instructions.  The Company shall issue the
Irrevocable Transfer Agent Instructions to its Transfer Agent, and any
subsequent Transfer Agent, in the form of Exhibit D attached hereto. The Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 4.1(d) (or instructions that are
consistent therewith) will be given by the Company to its Transfer Agent in
connection with this Agreement, and that the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and applicable
law. The Company acknowledges that a breach by it of its obligations under this
Section 4.1(d) will cause irreparable harm to a Purchaser. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 4.1(d) may be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 4.1(d),
that a Purchaser shall be entitled, in addition to all other available remedies,
to an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.

 

(e)       Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the ADSs in accordance with the
plan of distribution contained in the Registration Statement and if it does so
it will comply therewith and with the related prospectus delivery requirements
unless an exemption therefrom is available. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that if it is notified by the Company
in writing at any time that the Registration Statement registering the resale of
the ADSs is not effective or that the prospectus included in such Registration
Statement is no longer compliant with the requirements of Section 10 of the
Securities Act, the Purchaser will refrain from selling such Shares until such
time as the Purchaser is notified by the Company that such Registration
Statement is effective or such prospectus is compliant with Section 10 of the
Securities Act, unless such Purchaser is able to, and does, sell such Shares
pursuant to an available exemption from the registration requirements of Section
5 of the Securities Act. Both the Company and its Transfer Agent, and their
respective directors, officers, employees and agents, may rely on this Section
4.1(e) and each Purchaser hereunder will indemnify and hold harmless each of
such persons from any breaches or violations of this Section 4.1(e).

 

4.2            Furnishing of Information. In order to enable the Purchasers to
sell the Shares under Rule 144, for a period of twelve (12) months from the
Closing, the Company shall use its commercially reasonable efforts to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act. During such twelve (12) month period, if
the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Shares under Rule 144.

 

4.3            Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Shares in a manner that would
require the registration under the Securities Act of the sale of the Shares to
the Purchasers, or that will be integrated with the offer or sale of the Shares
for purposes of the rules and regulations of any Trading Market such that it
would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

 



21

 



 

4.4            Securities Laws Disclosure; Publicity. By 9:00 A.M., New York
City time, on the Trading Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to the
Placement Agents disclosing all material terms of the transactions contemplated
hereby. On or before 9:00 A.M., New York City time, on the second (2nd) Trading
Day immediately following the execution of this Agreement, the Company will file
a Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents (including, without limitation, this
Agreement and the Registration Rights Agreement)). Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any press release or filing with the Commission
(other than the Registration Statement) or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by U.S. federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement or (B) the filing of
final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law, request of
the Commission’s staff or Trading Market regulations, in which case the Company
shall provide the Purchasers with prior written notice of such disclosure
permitted under this subclause (ii). From and after the issuance of the Press
Release, no Purchaser shall be in possession of any material, non-public
information received from the Company, any subsidiary or any of their respective
officers, directors, employees or agents, that is not disclosed in the Press
Release. Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are required to be publicly disclosed by the Company as described in
this Section 4.4, such Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

4.5            Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in either case solely by virtue of receiving
Shares under the Transaction Documents; provided, however, that no such
Purchaser owns any equity in the Company prior to its purchase of the Shares
hereunder.

 

4.6            Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

4.7            Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares hereunder for working capital and general corporate purposes.

 

4.8            Form D; Blue Sky. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon the written request of any Purchaser. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Shares for sale to the Purchasers under applicable securities or “Blue Sky” laws
of the states of the United States (or to obtain an exemption from such
qualification) and shall provide evidence of such actions promptly upon the
written request of any Purchaser.

 

4.9            Delivery of Shares After Closing. The Company shall deliver, or
cause to be delivered, the respective Series A Preferred shares purchased by
each Purchaser to such Purchaser within three (3) Trading Days of the Closing
Date. The Company shall deliver to the Transfer Agent a written delivery order
instructing the Transfer Agent to deliver the respective Ordinary Shares
purchased by each Purchaser to the Depositary on the Closing Date. The Company
shall also deliver Depositary a written delivery order instructing the
Depositary to issue the respective ADSs purchased by each Purchaser on the
Closing Date. The Company will use its reasonable best efforts to ensure that
the Transfer Agent will deliver the Ordinary Shares and the Depositary will
deliver the ADSs as soon as practicable following receipt of the respective
delivery orders from the Company and confirmation from the Company that the
conditions of delivery of the Ordinary Shares and ADSs, as applicable, have been
satisfied.

 



22

 

 

4.10          Short Sales and Confidentiality After The Date Hereof. Such
Purchaser shall not, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in any transactions in the Company’s securities
(including, without limitation, any Short Sales involving the Company’s
securities) during the period from the date hereof until the earlier of such
time as (i) the transactions contemplated by this Agreement are first publicly
announced as required by and described in Section 4.4 or (ii) this Agreement is
terminated in full pursuant to Section 6.18. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 4.4, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents. Notwithstanding the
foregoing, no Purchaser makes any representation, warranty or covenant hereby
that it will not engage in Short Sales in the securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced as described in Section 4.4; provided, however, each Purchaser agrees,
severally and not jointly with any Purchasers, that they will not enter into any
Net Short Sales (as hereinafter defined) from the period commencing on the
Closing Date and ending on the earliest of (x) the Effective Date of the initial
Registration Statement, (y) the twenty-four (24) month anniversary of the
Closing Date or (z) the date that such Purchaser no longer holds any Shares. For
purposes of this Section 4.12, a “Net Short Sale” by any Purchaser shall mean a
sale of ADSs by such Purchaser that is marked as a short sale and that is made
at a time when there is no equivalent offsetting long position in ADSs held by
such Purchaser. Notwithstanding the foregoing, in the event that a Purchaser is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement. Moreover, notwithstanding the foregoing, in the
event that a Purchaser has sold Shares pursuant to Rule 144 prior to the
Effective Date of the initial Registration Statement and the Company has failed
to deliver certificates without legends prior to the settlement date for such
sale (assuming that such certificates meet the requirements set forth in Section
4.1(c) for the removal of legends), the provisions of this Section 4.12 shall
not prohibit the Purchaser from entering into Net Short Sales for the purpose of
delivering ADSs in settlement of such sale. Each Purchaser understands and
acknowledges, severally and not jointly with any other Purchaser, that the
Commission currently takes the position that covering a short position
established prior to effectiveness of a resale registration statement with
shares included in such registration statement would be a violation of Section 5
of the Securities Act, as set forth in Item 65, Section 5 under Section A, of
the Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.

 

4.11          Subsequent Equity Sales. For thirty (30) days from the date
hereof, neither the Company nor any subsidiary shall issue ADSs or ADS
Equivalents. Notwithstanding the foregoing, the Company shall not be prohibited
from (a) granting or issuing Ordinary Shares or ADSs pursuant to any current or
future equity incentive plan of the Company, (b) issuing and/or selling Ordinary
Shares or ADSs upon conversion, exercise or exchange of any outstanding Ordinary
Shares or Related Securities of the Company, (c) issuing and selling up to $5
million in ADSs pursuant to the Company At-the-Market program; and (d) publicly
announcing the intention to do any of the foregoing. For purposes of the
foregoing, “Related Securities” shall mean any options or warrants or other
rights to acquire Ordinary Shares or ADSs or any securities exchangeable or
exercisable for or convertible into Ordinary Shares or ADSs, or to acquire other
securities or rights ultimately exchangeable or exercisable for, or convertible
into, Ordinary Shares or ADSs.

 



23

 

 

4.12           Beneficial Ownership Limitation. Notwithstanding anything to the
contrary set forth in the Series A Preferred Share Terms, the Company shall not
effect any redesignation of the Series A Preferred Shares, and the Purchaser
shall not have the right to redesignate any portion of its Series A Preferred
Shares, to the extent that, after giving effect to an attempted redesignation
set forth on an applicable Notice of Conversion (as defined in the Series A
Preferred Share Terms) with respect to the Series A Preferred Shares, such
Purchaser (together with such Purchaser’s Affiliates, and any other Person whose
beneficial ownership of Ordinary Shares would be aggregated with the Purchaser’s
for purposes of Section 13(d) or Section 16 of the Exchange Act and the
applicable rules and regulations of the Commission, including any “group” of
which the Purchaser is a member) would beneficially own a number of Ordinary
Shares in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the aggregate number of Ordinary Shares
beneficially owned by such Purchaser and its Affiliates shall include the number
of Ordinary Shares created by the consolidation and redesignation of the Series
A Preferred Shares subject to the Notice of Conversion with respect to which the
determination of such sentence is being made, but shall exclude the number of
Ordinary Shares which are creatable or issuable upon (i) redesignation of the
remaining, unconverted Series A Preferred Shares beneficially owned by such
Holder or any of its Affiliates, and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Purchaser or any of its Affiliates (including,
without limitation, any convertible notes, convertible stock or warrants) that
are subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this Section 4.14, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the applicable rules and
regulations of the Commission. In addition, for purposes hereof, “group” has the
meaning set forth in Section 13(d) of the Exchange Act and the applicable rules
and regulations of the Commission. For purposes of this Section 4.14, in
determining the number of outstanding Ordinary Shares, a Purchaser may rely on
the number of outstanding Ordinary Shares as reflected in (i) the Company’s most
recent Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing
with the Commission, as the case may be, (ii) a more recent public announcement
by the Company or (iii) a more recent notice by the Company setting forth the
number of Ordinary Shares then outstanding. For any reason at any time, upon the
written or oral request of a Purchaser (which may be by email), the Company
shall, within two (2) Business Days of such request, confirm orally and in
writing to such Purchaser (which may be by email) the number of Ordinary Shares
then outstanding. In any case, the number of outstanding Ordinary Shares shall
be determined after giving effect to any actual conversion or exercise of
securities of the Company, including Series A Preferred Shares, by such
Purchaser or its Affiliates since the date as of which such number of
outstanding Ordinary Shares was last publicly reported or confirmed to the
Holder. The “Beneficial Ownership Limitation” shall initially be 9.99% of the
number of the Ordinary Shares outstanding immediately after giving effect to the
creation or issuance of Ordinary Shares pursuant to such Notice of Conversion
(to the extent permitted pursuant to this Section 4.14). The Company shall be
entitled to rely on representations made to it by the Purchaser in any Notice of
Conversion regarding its Beneficial Ownership Limitation. By written notice to
the Company, a Purchaser may from time to time increase or decrease the
Beneficial Ownership Limitation to any other percentage not in excess of 19.9%
specified in such notice; provided that (i) any such increase will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company. The provisions of this Section 4.14 shall be construed, corrected and
implemented in a manner so as to effectuate the intended Beneficial Ownership
Limitation herein contained and the Ordinary Shares underlying the Shares in
excess of the Beneficial Ownership Limitation shall not be deemed to be
beneficially owned by the Purchaser for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the Exchange Act.

 

4.13           Subsequent Acquisitions of Securities. Such Purchaser shall not,
acting either individually or together with its concert parties, or by acting in
concert together with such other Purchasers, acquire securities or a right to
acquire securities in the Company which would result in such Purchaser holding
securities conferring 30% of the voting power of the Company without the prior
written consent of the Company.

 



24

 

 

ARTICLE V. 

CONDITIONS PRECEDENT TO CLOSING

 

5.1            Conditions Precedent to the Obligations of the Purchasers to
Purchase Shares. The obligation of each Purchaser to acquire Shares at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

 

(a)               Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made and as of
the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

 

(b)               Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)               No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)               Consents. The Company shall have obtained in a timely fashion
any and all consents, permits, approvals, registrations and waivers necessary
for consummation of the purchase and sale of the Shares (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

 

(e)               Adverse Changes. Since the date of execution of this
Agreement, no event or series of events shall have occurred that has had or
would reasonably be expected to have a Material Adverse Effect.

 

(f)                No Suspensions of Trading in ADSs. The ADSs shall not have
been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.

 

(g)               Company Deliverables. The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a).

 

(h)               Compliance Certificate. The Company shall have delivered to
each Purchaser a certificate, dated as of the Closing Date and signed by its
Chief Executive Officer, its Chief Financial Officer or its Secretary, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in Sections 5.1(a) and (b) in the form attached hereto as Exhibit F.

 

(i)                 Termination. This Agreement shall not have been terminated
as to such Purchaser in accordance with Section 6.18 herein.

 



25

 

 

5.2            Conditions Precedent to the Obligations of the Company to issue
Shares. The Company's obligation to issue the Shares at the Closing to the
Purchasers is subject to the fulfillment to the satisfaction of the Company on
or prior to the Closing Date of the following conditions, any of which may be
waived by the Company:

 

(a)               Representations and Warranties. The representations and
warranties made by the Purchasers in Section 3.2 hereof shall be true and
correct in all material respects (except for those representations and
warranties which are qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made, and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.

 

(b)               Performance. Such Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such Purchaser at or prior to the Closing Date.

 

(c)               No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)               Purchasers Deliverables. Such Purchaser shall have delivered
its Purchaser Deliverables in accordance with Section 2.2(b).

 

(e)               Termination. This Agreement shall not have been terminated as
to such Purchaser in accordance with Section 6.18 herein.

 

ARTICLE VI.
MISCELLANEOUS

 

6.1            Fees and Expenses. The Company and the Purchasers shall each pay
the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement, except that the Company shall reimburse Ropes &
Gray LLP and Cooley LLP for their reasonable fees and expenses incurred in
connection with their representation of Vivo Capital related to this Agreement
and the transactions contemplated hereby in an aggregate amount not to exceed
$100,000. The Company shall pay all Transfer Agent and Depositary fees, stamp
taxes and other taxes and duties levied in connection with the issuance and sale
of the ADSs to the Purchasers.

 

6.2            Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

6.3            Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via electronic mail at the e-mail
address specified in this Section 6.3 prior to 5:00 P.M., New York City time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via electronic mail at the e-mail address
or facsimile number specified in this Section 6.3 on a day that is not a Trading
Day or later than 5:00 P.M., New York City time, on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

 



26

 

 

If to the Company: Avadel Pharmaceuticals plc   10 Earlsfort Terrace   Dublin 2,
Ireland   Telephone No.: (+353) 1 9520 1026   Attention: Jerad Seuer, Esq.  
E-mail: jseuer@avadel.com     With a copy to: Goodwin Procter LLP   100 Northern
Avenue   Boston, MA 02210   Telephone No.: (617) 570-1000   Attention: Robert E.
Puopolo   E-mail: RPuopolo@goodwinlaw.com   If to a Purchaser: To the address
set forth under such Purchaser’s name on the signature page hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4            Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least a majority in interest of the Shares still held by
Purchasers or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Shares.

 

6.5            Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

 

6.6            Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of each
Purchaser. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Shares in compliance
with the Transaction Documents and applicable law, provided such transferee
shall agree in writing to be bound, with respect to the transferred Shares, by
the terms and conditions of this Agreement that apply to the “Purchasers”.

 

6.7            No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except the Placement Agents are an intended third party
beneficiary of Article III and Article IV hereof.

 



27

 

 

6.8            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9            Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares.

 

6.10          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11          Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12          Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

6.13          Replacement of Shares. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company may issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

 



28

 

 

6.14          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.15          Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.16          Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in Ordinary Shares or
change in the number of Ordinary Shares represented by one ADS, combination or
other similar recapitalization or event occurring after the date hereof and
prior to the Closing, each reference in any Transaction Document to a number of
shares or ADSs or a price per share or ADS shall be deemed to be amended to
appropriately account for such event.

 

6.17          Independent Nature of Purchasers' Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Shares or enforcing its rights
under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. For reasons of administrative convenience only,
Purchasers and their respective counsels have chosen to communicate with the
Company through Cooley LLP, counsel to the Placement Agents. Each Purchaser
acknowledges that Cooley LLP has rendered legal advice to the Placement Agents
and not to such Purchaser in connection with the transactions contemplated
hereby, and that each such Purchaser has relied for such matters on the advice
of its own respective counsel. The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by any Purchaser.

 



29

 

 

6.18          Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 P.M., New
York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.18 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.18 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.

 

6.19          Exculpation of the Placement Agents. Each party acknowledges that
it has read the notices attached hereto as Exhibit J-1 and Exhibit J-2 and
hereto agrees for the express benefit of each of the Placements Agents, their
affiliates and their representatives that:

 

(a)               Neither the Placement Agents nor any of their affiliates or
any of their representatives (1) has any duties or obligations other than those
specifically set forth herein or in the engagement letter, dated as of February
20, 2020, between the Company and Jefferies LLC, and in the letter, dated as of
February 20, 2020, between the Company, Piper Sandler & Co., Stifel, Nicolaus &
Company, Incorporated, LifeSci Capital LLC and Ladenburg Thalmann & Co.
(together, the “Engagement Letters”); (2) shall be liable for any improper
payment made in accordance with the information provided by the Company; (3)
makes any representation or warranty, or has any responsibilities as to the
validity, accuracy, value or genuineness of any information, certificates or
documentation delivered by or on behalf of the Company pursuant to this
Agreement or the Transaction Documents or in connection with any of the
transactions contemplated hereby and thereby; or (4) shall be liable (x) for any
action taken, suffered or omitted by any of them in good faith and reasonably
believed to be authorized or within the discretion or rights or powers conferred
upon it by this Agreement or any Transaction Document or (y) for anything which
any of them may do or refrain from doing in connection with this Agreement or
any Transaction Document, except for such party’s own gross negligence, willful
misconduct or bad faith.

 



30

 

 

(b)               The Placement Agents, their affiliates and their
representatives shall be entitled to (1) rely on, and shall be protected in
acting upon, any certificate, instrument, notice, letter or any other document
or security delivered to any of them by or on behalf of the Company, including
the representations made by the Company and the Investors herein, and (2) be
indemnified by the Company for acting as the Placement Agents hereunder pursuant
the indemnification provisions set forth in the Engagement Letters.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



31

 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  AVADEL PHARMACEUTICALS PLC       By: /s/ Gregory J. Divis     Name: Gregory J.
Divis     Title: Chief Executive Officer     

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 



  NAME OF PURCHASER: Vivo Opportunity Fund, L.P.       By: Vivo Opportunity,
LLC, General Partner                                         By: /s/ Albert Cha
  Name:  Albert Cha   Title: Managing Member       Aggregate ADS Purchase Price
(ADS Subscription Amount): $20,439,222.16       Number of ADSs to be Acquired:
2,882,824                Aggregate Series A Preferred Shares Purchase Price
(Preferred Subscription Amount): $_____________       Number of Series A
Preferred Shares to be Acquired: ______________________       Tax ID No.:
____________________       Address for Notice:                          
Telephone No.: _______________________       Facsimile No.:
________________________       E-mail Address: ________________________      
Attention: _______________________    



Delivery Instructions: (if different than above)   c/o
_______________________________   Street: ____________________________  
City/State/Zip: ______________________   Attention: __________________________  
Telephone No.: ____________________________

 

 

 



 



  NAME OF PURCHASER: Vivo Capital Fund IX, L.P.        By: Vivo Capital IX, LLC,
General Partner                                    By: /s/ Albert Cha   Name: 
Albert Cha   Title: Managing Member       Aggregate ADS Purchase Price (ADS
Subscription Amount): $4,560,777.21       Number of ADSs to be Acquired: 643,269
      Aggregate Series A Preferred Shares Purchase Price (Preferred Subscription
Amount): $_____________       Number of Series A Preferred Shares to be
Acquired: ______________________       Tax ID No.: ____________________      
Address for Notice:                             Telephone No.:
_______________________       Facsimile No.: ________________________      
E-mail Address: ________________________       Attention:
_______________________    



Delivery Instructions: (if different than above)   c/o
_______________________________   Street: ____________________________  
City/State/Zip: ______________________   Attention: __________________________  
Telephone No.: ____________________________

 

 

 



 

  

  NAME OF PURCHASER:  KVP Capital, LP

 

  By: /s/ Caley Castelein   Name: Caley Castelein   Title: Managing Director  
     Aggregate ADS Purchase Price (ADS Subscription Amount):
$2,499,997.81                Number of ADSs to be Acquired: 352,609             
    Aggregate Series A Preferred Shares Purchase Price (Preferred Subscription
Amount): $______0_______       Number of Series A Preferred Shares to be
Acquired: ________0______________       Tax ID No.: ____________________      
Address for Notice:                           Telephone No.:
_______________________       Facsimile No.: ________________________      
E-mail Address: ________________________       Attention:
_______________________

 

Delivery Instructions: (if different than above)   c/o
_______________________________   Street: ____________________________  
City/State/Zip: ______________________   Attention: __________________________  
Telephone No.: ____________________________  

 

 

 

  NAME OF PURCHASER: Venrock Healthcare Capital Partners III, L.P.       By:
VHCP Management III, LLC                                     Its: General
Partner        By: /s/ David L. Stepp   Name:  David L. Stepp   Title:
Authorized Signatory        Aggregate ADS Purchase Price (ADS Subscription
Amount): $6,818,176.49       Number of ADSs to be Acquired: 961,661            
    Aggregate Series A Preferred Shares Purchase Price (Preferred Subscription
Amount): $_____________       Number of Series A Preferred Shares to be
Acquired: ______________________       Tax ID No.: ____________________      
Address for Notice:                         Telephone No.:
_______________________       Facsimile No.: ________________________      
E-mail Address: ________________________       Attention:
_______________________    

Delivery Instructions: (if different than above)   c/o
_______________________________   Street: ____________________________  
City/State/Zip: ______________________   Attention: __________________________  
Telephone No.: ____________________________  



 

 

 

  NAME OF PURCHASER: VHCP Co-Investment Holdings III, LLC       By: VHCP
Management III,
LLC                                                                    Its:
Manager       By: /s/ David L. Stepp   Name:  David L. Stepp   Title: Authorized
Signatory        Aggregate ADS Purchase Price (ADS Subscription Amount):
$681,816.94       Number of ADSs to be Acquired: 96,166                 
Aggregate Series A Preferred Shares Purchase Price (Preferred Subscription
Amount): $_____________       Number of Series A Preferred Shares to be
Acquired: ______________________       Tax ID No.: ____________________      
Address for Notice:                             Telephone No.:
_______________________       Facsimile No.: ________________________     E-mail
Address: ________________________       Attention: _______________________    

Delivery Instructions: (if different than above)   c/o
_______________________________   Street: ____________________________  
City/State/Zip: ______________________   Attention: __________________________  
Telephone No.: ____________________________  

 



 

 

 

  NAME OF PURCHASER: Avoro Life Sciences Fund     By:   /s/ Behzad Aghazadeh
Name: Behzad Aghazadeh   Title: Managing Partner

 

  Aggregate ADS Purchase Price (ADS Subscription Amount):   $
14,999,993.95                         
                                                                                                                  
  Number of ADSs to be Acquired: 2,115,655                                  
Aggregate Series A Preferred Shares Purchase Price (Preferred
Subscription Amount): $                                         Number of Series
A Preferred Shares to be Acquired:
______________________   Tax ID No.: ____________________     Address for
Notice:     __________________________________  
__________________________________   __________________________________    
Telephone No.: ____________________       Facsimile No.: ____________________  
    E-mail Address: ____________________     Attention: ____________________  

 

  Delivery Instructions:   (if different than above)  



  c/o _______________________________   Street: ____________________________  
City/State/Zip: ______________________   Attention: __________________________  
Telephone No.: ____________________________

 



 

 

 

  NAME OF PURCHASER: RTW Master Fund, Ltd.

 

  By:     /s/ Roderick Wong                                         Name:
Roderick Wong   Title: Director       Aggregate ADS Purchase Price (ADS
Subscription Amount):
$4,698,961.31                             Number of ADSs to be Acquired:
662,759                                     Aggregate Series A Preferred Shares
Purchase Price (Preferred
Subscription Amount): $ 2,502,266.61             Number of Series A Preferred
Shares to be Acquired: 352,929               Tax ID No.: ____________________  
    Address for Notice:       __________________________________  
__________________________________   __________________________________      
Telephone No.: _______________________       Facsimile No.:
________________________       E-mail Address: ________________________      
Attention: _______________________

 



  Delivery Instructions:   (if different than above)  



  c/o _______________________________   Street: ____________________________  
City/State/Zip: ______________________   Attention: __________________________  
Telephone No.: ____________________________

 



 

 

 

  NAME OF PURCHASER: RTW Innovation Master Fund, Ltd.

 



  By:     /s/ Roderick Wong                                      Name: Roderick
Wong   Title: Director       Aggregate ADS Purchase Price (ADS Subscription
Amount):
$1,576,879.81                 Number of ADSs to be Acquired: 222,409           
    Aggregate Series A Preferred Shares Purchase Price (Preferred
Subscription Amount): $ 838,371.23               Number of Series A Preferred
Shares to be Acquired: 118,247              Tax ID No.: ____________________    
  Address for Notice:       __________________________________  
__________________________________   __________________________________      
Telephone No.: _______________________       Facsimile No.:
________________________       E-mail Address: ________________________      
Attention: _______________________

 



  Delivery Instructions:   (if different than above)  



  c/o _______________________________   Street: ____________________________  
City/State/Zip: ______________________   Attention: __________________________  
Telephone No.: ____________________________

 



 

 

 

  NAME OF PURCHASER: RTW Venture Fund Limited

 

  By:     /s/ Roderick Wong                                     Name: Roderick
Wong   Title: Managing Member of the General Partner of the Investment Manager  
    Aggregate ADS Purchase Price (ADS Subscription Amount):
$266,973.95                 Number of ADSs to be Acquired: 37,655               
Aggregate Series A Preferred Shares Purchase Price (Preferred
Subscription Amount): $ 116,545.42               Number of Series A Preferred
Shares to be Acquired: 16,438              Tax ID No.: ____________________    
  Address for Notice:       __________________________________  
__________________________________   __________________________________      
Telephone No.: _______________________       Facsimile No.:
________________________       E-mail Address: ________________________      
Attention: _______________________

 



  Delivery Instructions:   (if different than above)  



  c/o _______________________________   Street: ____________________________  
City/State/Zip: ______________________   Attention: __________________________  
Telephone No.: ____________________________



 



 

 

 

  NAME OF PURCHASER: Acuta Opportunity Fund, LP

 



  By:    /s/ Manfred Yu                                                   Name:
 Manfred Yu   Title:  Chief Operating Officer of the General Partner      
Aggregate ADS Purchase Price (ADS Subscription Amount):
$ 949,996.19                             Number of ADSs to be Acquired:
133,991                                     Aggregate Series A Preferred Shares
Purchase Price (Preferred
Subscription Amount): $ N/A                  Number of Series A Preferred Shares
to be Acquired: N/A                  Tax ID No.: ____________________      
Address for Notice:       __________________________________  
__________________________________   __________________________________      
Telephone No.: _______________________       Facsimile No.:
________________________       E-mail Address: ________________________      
Attention: _______________________

 





  Delivery Instructions:   (if different than above)  



  c/o _______________________________   Street: ____________________________  
City/State/Zip: ______________________   Attention: __________________________  

Telephone No.: ____________________________

 



 

 

 

  NAME OF PURCHASER: Acuta Capital Fund, LP

 

  By: /s/ Manfred
Yu                                                                     Name:
Manfred Yu   Title:   Chief Operating Officer of the General Partner    
Aggregate ADS Purchase Price (ADS Subscription Amount):   $4,049,999.43        
    Number of ADSs to be Acquired: 571,227          Aggregate Series A Preferred
Shares Purchase Price (Preferred Subscription Amount): $ N/A       Number of
Series A Preferred Shares to be Acquired: N/A           Tax ID No.:
                                                     Address for Notice:      
                                                                                         
 
                                                                                         
 
                                                                                         
      Telephone No.:                                          Facsimile No.:
                                         E-mail Address:
                                              Attention:
                                    

 

Delivery Instructions: (if different than above)   c/o
                                                                                          
  Street:
                                                                                     
  City/State/Zip:
                                                                       
Attention:
                                                                              
Telephone No.:
                                                                        

 



 

 

 

EXHIBITS:

 

A: Schedule of Purchasers B: Form of Registration Rights Agreement C-1:
Accredited Investor Questionnaire C-2: Share Certificate Questionnaire D: Form
of Irrevocable Transfer Agent Instructions E: Form of Secretary’s Certificate F:
Form of Officer’s Certificate G: Form of Lock-Up Agreement H: List of Directors
and Executive Officers Executing Lock-Up Agreements I: Series A Preferred Share
Terms J-1: Stifel Required Disclosure J-2: Jefferies Required Disclosure



 

 

 



 

Exhibit A

 

SCHEDULE OF PURCHASERS

 

Purchaser  American
Depositary
Shares   Series A Non-
Voting
Convertible
Preferred Shares   Aggregate
Purchase Price (Subscription
Amount)  Vivo Opportunity Fund LP   2,882,824    -   $20,439,222.16  Vivo
Capital Fund IX LP   643,269    -   $4,560,777.21  KVP Capital, LP   352,609  
 -   $2,499,997.81  Venrock Healthcare Capital Partners III, L.P.   961,661  
 -   $6,818,176.49  VHCP Co-Investment Holdings III, LLC   96,166    -  
$681,816.94  Avoro Life Sciences Fund   2,115,655    -   $14,999,993.95  RTW
Master Fund, Ltd.   662,759    352,929   $7,201,227.92  RTW Innovation Master
Fund, Ltd.   222,409    118,247   $2,415,251.04  RTW Venture Fund Limited 
 37,655    16,438   $383,519.37  Acuta Opportunity Fund, LP   133,991    -  
$949,996.19  Acuta Capital Fund, LP   571,227    -   $4,049,999.43 

 



 

 

 

Exhibit B

 

Form of Registration Rights Agreement

 



 

 

 

EXHIBIT C-1

 

Accredited Investor Questionnaire

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:       Avadel Pharmaceutical plc

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the American
Depository Shares, par value $0.01 per share, and Series A Preferred Shares, par
value $0.01 per share (collectively, the “Securities”), of Avadel
Pharmaceuticals plc, an Irish public limited company (the “Company”). The
Securities are being offered and sold by the Company without registration under
the Securities Act of 1933, as amended (the “Act”), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(a)(2) of
the Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Company must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Company that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Securities
will not result in a violation of the Act or the securities laws of any U.S.
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

 

PART A.            BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Securities:  

 

Business Address:  

  (Number and Street)



   



(City) (State) (Zip Code)

 

Telephone Number: (___)  

 

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:  

State of formation:     Approximate Date of formation:  

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes ____           No ____

 



 

 

 

If an individual:

 

Residence Address:  



  (Number and Street)

 

(City) (State) (Country) (Zip Code)

 



Telephone Number: (___)  

 

Age: __________              Citizenship: ____________            Where
registered to vote: _______________

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

Are you a director or executive officer of the Company?

 

Yes ____           No ____

 

U.S. Social Security or U.S. Taxpayer Identification No.  

 

 

PART B.             ACCREDITED INVESTOR QUESTIONNAIRE

 

 

In order for the Company to offer and sell the Securities in conformance with
U.S. state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a Purchaser of Securities of the Company.

 

_____ (1)   A natural person with a net worth (assets minus liabilities), or
joint net worth with the Prospective Subscriber’s spouse, in excess of $1
million at the time of the investment. In calculating net worth of the
Prospective Subscriber, (a) the value of the primary residence of the
Prospective Subscriber shall be excluded as an asset, (b) the outstanding
indebtedness secured by the primary residence of the Prospective Subscriber up
to the fair market value of such primary residence at the time of investment
shall be excluded as a liability, provided, however, that if the amount of such
outstanding indebtedness at the time of investment exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess shall be included as a
liability, and (c) the outstanding indebtedness secured by the primary residence
in excess of the fair market value of such primary residence at the time of
investment shall be included as a liability;       _____ (2)   A natural person
with net income (without including any net income of the Prospective
Subscriber’s spouse) in excess of $200,000, or joint income with the Prospective
Subscriber’s spouse, in excess of $300,000, in each of the two most recent
years, and the Prospective Subscriber reasonably expects to reach the same
income level in the current year.       _____ (3)   A bank as defined in the
Securities Act, a savings and loan association, or other institution described
in Section 3(a)(5)(A) of the Securities Act acting in either its individual or
fiduciary capacity. This includes a trust for which a bank acts as trustee.    
  _____ (4)   A director, executive officer or general partner of the Company.

 



 

 

 

_____ (5)   A trust not formed for the specific purpose of acquiring Securities
with total assets in excess of $5,000,000 and directed by a person who has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of investing in the Company.       _____ (6)   A
revocable trust (including a revocable trust formed for the specific purpose of
acquiring Securities) and the grantor or settlor of such trust is an “accredited
investor.”       _____ (7)   An entity in which each equity owner is an
“accredited investor.”       _____ (8)   A tax-exempt organization described in
Section 501(c)(3) of the Internal Revenue Code, a corporation, a Massachusetts
or similar business trust, a partnership or a limited liability company not
formed for the specific purpose of acquiring Securities that has total assets in
excess of $5,000,000.       _____ (9)   A plan for the benefit of employees,
established and maintained by a state, its political subdivisions, or an agency
or instrumentality of a state or its political subdivisions, having total assets
in excess of $5,000,000.       _____ (10)   An employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, as amended, (a)
for which the investment decision to acquire Securities is being made by a plan
fiduciary that is a bank, savings and loan association, insurance company, or
registered investment adviser, (b) which has total assets in excess of
$5,000,000, or (c) which is self-directed with the investment decisions made
solely by persons who are “accredited investors.”       _____ (11)   A broker or
dealer registered under the Securities Exchange Act of 1934, as amended.      
_____ (12)   An insurance company as defined in the Securities Act.       _____
(13)   An investment company registered under, or a business development company
as defined in, the Investment Company Act of 1940, as amended.       _____ (14)
  A Small Business Investment Company licensed by the U.S. Small Business
Administration       _____ (15)   A private business development company as
defined in the Investment Advisers Act of 1940, as amended.

 

A.       FOR EXECUTION BY AN INDIVIDUAL:

 



            By     Date      



    Print Name:    

 

B.       FOR EXECUTION BY AN ENTITY:

 



  Entity Name:    

 



            By     Date      



    Print Name:         Title:    

 







 

 

 

C.ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

  Entity Name:    

 



            By     Date      





    Print Name:    



    Title:    

 

  Entity Name:    

 

            By     Date      

    Print Name:    

    Title:    

 

 

 

 

 

 

 

Exhibit C-2

 

Share Certificate Questionnaire

 

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1. The exact name that the Shares are to be registered in (this is the name that
will appear on the share certificate(s)).  You may use a nominee name if
appropriate:     2. The relationship between the Purchaser of the Shares and the
Registered Holder listed in response to Item 1 above:     3. The mailing
address, telephone and telecopy number of the Registered Holder listed in
response to Item 1 above:                                     4. The U.S. Tax
Identification Number (or, if an individual, the U.S. Social Security Number) of
the Registered Holder listed in response to Item 1 above:    

 





 

 

EXHIBIT D

 

Form of Irrevocable Transfer Agent Instructions

 

As of _________, ____

 

[Insert Name of Transfer Agent]

[Address]

[Address]

Attn: _________________

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
_____________, ___ (the “Agreement”), by and among Avadel Pharmaceuticals plc,
an Irish public limited company (the “Company”), and the purchasers named on the
signature pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders ordinary
shares (the “Shares”) of [______] of the Company, par value $0.01 per share (the
“ADSs”).

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any, to issue
certificates representing Ordinary Shares upon transfer or resale of the Shares.

 

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Shares has been declared effective by the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”), or (2) the Shares have been sold in
conformity with Rule 144 under the Securities Act (“Rule 144”) or are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) Trading Days of your receipt of a notice of
transfer or Shares, you shall issue the certificates representing the Shares
registered in the names of such Holders or transferees, as the case may be, and
such certificates shall not bear any legend restricting transfer of the Shares
thereby and should not be subject to any stop-transfer restriction; provided,
however, that if such Shares are not registered for resale under the Securities
Act or able to be sold under Rule 144 without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such securities and without volume or manner-of-sale restrictions, then the
certificates for such Shares shall bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 





 

 

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Shares has been declared
effective by the Commission under the Securities Act is attached hereto as
Annex I.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

  Very truly yours,       [INSERT NAME OF COMPANY]       By:
                       Name:      Title:  

 

Acknowledged and Agreed:       [INSERT NAME OF TRANSFER AGENT]       By:    
Name:      Title:         Date: _________________, ______  

 





 

 

Annex I

 

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

 

[Insert Name of Transfer Agent]

[Address]

[Address]

Attn: _________________

 

    Re: [Insert Name of Company]

 

Ladies and Gentlemen:

 

We are counsel to Avadel Pharmaceuticals plc, an Irish public limited company
(the “Company”), and have represented the Company in connection with that
certain Securities Purchase Agreement, dated as of _____________, ___, entered
into by and among the Company and the purchasers named therein (collectively,
the “Purchasers”) pursuant to which the Company issued to the Purchasers
Ordinary Shares of the Company, $0.01 par value per share (the “Ordinary
Shares”). Pursuant to that certain Registration Rights Agreement of even date,
the Company agreed to register the resale of the Ordinary Shares (collectively,
the “Registrable Securities”), under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on                     , ____, the Company filed
a Registration Statement on Form S-3 (File No. 333-                    ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names each of the
Purchasers as a selling shareholder thereunder.

 

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on __________, ____, and we have no knowledge, after
reviewing the Commission’s “Stop Orders” web page
(http://sec.gov/litigation/stoporders.shtml), that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.

 

This letter shall serve as our standing notice to you that the Ordinary Shares
may be freely transferred by the Purchasers pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of Ordinary Shares to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated __________, ____,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.

 

  Very truly yours,       [INSERT NAME OF COMPANY U.S. COUNSEL]         By:
        

 





 

 

EXHIBIT E

 

Form of Secretary’s Certificate

 

The undersigned hereby certifies that [●] is the duly elected, qualified and
acting Secretary of Avadel Pharmaceuticals plc, an Irish public limited company
(the “Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of ____________, ______, by and among
the Company and the investors party thereto (the “Securities Purchase
Agreement”), and further certifies in his official capacity, in the name and on
behalf of the Company, the items set forth below. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement.

 

1.Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on ___________. Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

 

2.The certificate of incorporation, the certificate of incorporation on
re-registration as a public limited company and the certificate of incorporation
on change of name, together with the memorandum and articles of association of
the Company attached hereto as Exhibit B, incorporate all amendments thereto up
to and including the date hereof and are true, complete and accurate in all
respects and the authority of the board of directors of the Company (the
“Board”), or any appropriate committee appointed thereby, to allot and issue the
securities of the Company on a non-pre-emptive basis has not been altered,
amended or rescinded and is in full force and effect.

 

3.Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

Name Position

Signature

 

[                                ] Chief Executive Officer  
[                                ] Chief Financial Officer          

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ____
day of ________, ___.

 

   Secretary

 

 

I, [Insert Name], Chief Executive Officer, hereby certify that [Insert Name] is
the duly elected, qualified and acting Secretary of the Company and that the
signature set forth above is his true signature.

 

  

 





 

 

Chief Executive Officer

 





 

 

EXHIBIT A

 

Resolutions

 





 

 

EXHIBIT B

 

Memorandum and Articles of Association

 





 

 

EXHIBIT F

 

Form of Officer’s Certificate

 

The undersigned, the Chief Executive Officer of Avadel Pharmaceuticals plc, an
Irish public limited company (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of ____________, by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):

 

1.The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality, in
which case, such representations and warranties shall be true and correct in all
respects) as of the date when made and as of the date hereof, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date.

 

2.The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
date hereof.

 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of __________, _____.

 

      Chief Executive Officer

 





 

 

 

EXHIBIT G

 



FORM OF LOCK-UP AGREEMENT

 

_____________, _____

 

Jefferies LLC 520 Madison Avenue New York, New York 10022   Piper Sandler & Co.
1251 Avenue of the Americas New York, New York 10020   Stifel, Nicolaus &
Company, Incorporated 787 7th Avenue New York, New York 10019   Ladenburg
Thalmann & Co. 277 Park Avenue, 26th Floor New York, New York 10172   LifeSci
Capital LLC 250 W. 55th Street Suite 3401 New York, New York 10019   Re: Private
Placement of Shares

 

Ladies and Gentlemen:

 

The undersigned understands that Jefferies LLC, Piper Sandler & Co., Stifel,
Nicolaus & Company, Incorporated, Ladenburg Thalmann & Co. and LifeSci Capital
LLC proposes to act as the exclusive Placement Agents (the “Placement Agents”),
for Avadel Pharmaceuticals plc, an Irish public limited company (the “Company”),
in connection with a proposed private placement (the “Offering”) (the “Shares”)
of Ordinary Shares, par value $0.01 per share (the “Ordinary Shares”).

 

In order to induce the Placement Agents to continue its efforts in connection
with the Offering, the undersigned hereby agrees that for a period (the “Lock-Up
Period”) of thirty (30) days following the date of effectiveness of the
registration statement registering the resale of the Shares filed by the Company
with the Securities and Exchange Commission in connection with such Offering,
the undersigned will not, without the prior written consent of the Placement
Agents, directly or indirectly, (1) offer, sell, contract to sell, pledge, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of any Ordinary Shares, or any securities convertible into or
exercisable or exchangeable for the Ordinary Shares (including, without
limitation, Ordinary Shares or any such securities which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Act of 1933, as the same may be
amended or supplemented from time to time (such shares or securities, the
“Beneficially Owned Shares”)); (2) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Beneficially Owned Shares, Ordinary Shares, or any securities
convertible into or exchangeable for the Ordinary Shares, regardless of whether
any such transaction described herein is to be settled by delivery of the
Ordinary Shares or such other securities, or by delivery of cash or otherwise;
(3) make any demand for, or exercise any right with respect to, the registration
of any Beneficially Owned Shares, Shares, Ordinary Shares or any security
convertible into or exercisable of exchangeable for the Ordinary Shares; or
(4) publicly announce any intention to do any of the foregoing; provided,
however, that the obligations under this letter agreement (the “Lock-Up
Agreement”) shall not apply to any Shares acquired in connection with the
Offering.

 



 

 

 

Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of the Placement
Agents or (iv) effected pursuant to any exchange of “underwater” options with
the Company, (b) the acquisition or exercise of an option or warrant to purchase
Ordinary Shares (or any securities convertible into or exercisable or
exchangeable for Ordinary Shares), including the sale of a portion of shares to
be issued in connection with such exercise to finance a “cashless” exercise,
provided that any such shares issued upon exercise of such option or warrant (or
any securities convertible into or exercisable or exchangeable for Ordinary
Shares) shall continue to be subject to the applicable provisions of this
Lock-Up Agreement, (c) the purchase or sale of the Company’s securities pursuant
to a plan, contract or instruction that satisfies all of the requirements of
Rule 10b5-1(c)(1)(i)(B) that was in effect prior to the date hereof, or (d) the
disposition of Ordinary Shares to satisfy any tax withholding obligations upon
the vesting of restricted Ordinary Shares held by the undersigned.  For purposes
of this Lock-Up Agreement, “immediate family” shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin.  None of the
restrictions set forth in this Lock-Up Agreement shall apply to Ordinary Shares
acquired in open market transactions. In addition, if the undersigned is a
partnership, limited liability company, trust, corporation or similar entity, it
may distribute the Ordinary Shares or Beneficially Owned Shares to its partners,
members or shareholders; provided, however, that in each such case, prior to any
such transfer, each transferee shall execute a duplicate form of this Lock-Up
Agreement or execute an agreement, reasonably satisfactory to the Placement
Agents, pursuant to which each transferee shall agree to receive and hold such
Ordinary Shares or Beneficially Owned Shares subject to the provisions hereof,
and there shall be no further transfer except in accordance with the provisions
hereof.

 

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of the Beneficially Owned
Shares or Ordinary Shares even if such Beneficially Owned Shares or Ordinary
Shares would be disposed of by someone other than the undersigned. Such
prohibited hedging or other transactions would include without limitation any
short sale or any purchase, sale or grant of any right (including without
limitation any put option or put equivalent position or call option or call
equivalent position) with respect to any of the Beneficially Owned Shares or
Ordinary Shares or with respect to any security that includes, relates to, or
derives any significant part of its value from such Beneficially Owned Shares or
Ordinary Shares.

 

The undersigned hereby agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities of the Company held by the undersigned during the Lock-Up Period (as
may have been extended pursuant hereto), except in compliance with this Lock-Up
Agreement.

 

The undersigned understands that, if the Securities Purchase Agreement executed
by Purchases in connection with the Offering does not become effective, or if
the Offering shall terminate or be terminated prior to payment for and delivery
of the Shares to be sold thereunder, or if the Purchase Agreement has not been
executed within thirty (30) days of the date hereof, this Lock-Up Agreement
shall be terminated and the undersigned shall be released from all obligations
under this Lock-Up Agreement.

 



 

 

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. This Lock-Up Agreement
is irrevocable and all authority herein conferred or agreed to be conferred
shall survive the death or incapacity of the undersigned and any obligations of
the undersigned shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned. The undersigned agrees that
Purchasers of the Shares in the Offering shall be intended third-party
beneficiaries of the undersigned’s obligations under this Lock-Up Agreement.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

 

Very truly yours,

 

Print Name: __________________________

 

Print Title: ___________________________

 

Signature: ____________________________

 



 

 

 

EXHIBIT H

 

List of Directors and Executive Officers
Executing Lock-Up Agreements



 

Gregory J. Divis

Thomas McHugh
Phillandas Thompson

Geoffrey Glass

Peter Thornton

Linda S. Palczuk

Eric Ende

Mark McCamish

 



 

 

 

EXHIBIT I

 

Series A Preferred Share Terms

 



 

 

 

EXHIBIT J-1

 

Stifel Required Disclosure

 

On December 6, 2016, a final judgment (the “Judgment”) was entered against
Stifel, Nicolaus & Company, Incorporated (“Stifel”) by the United States
District Court for the Eastern District of Wisconsin (Civil Action No.
2:11-cv-00755) resolving a civil lawsuit filed by the U.S. Securities & Exchange
Commission (the “SEC”) in 2011 involving violations of several antifraud
provisions of the U.S. federal securities laws in connection with the sale of
synthetic collateralized debt obligations to five Wisconsin school districts in
2006.  As a result of the Judgment: (i) Stifel is required to cease and desist
from committing or causing any violations and any future violations of Section
17(a)(2) and 17(a)(3) of the Securities Act; and (ii) Stifel and a former
employee were jointly liable to pay disgorgement and prejudgment interest of
$2.5 million. Stifel was also required to pay a civil penalty of $22.0 million,
of which disgorgement and civil penalty Stifel was required to pay $12.5 million
to the school districts involved in this matter.

 

Simultaneously with the entry of the Judgment, the SEC issued an Order granting
Stifel a waiver from, among other things, the application of the
disqualification provisions of Rule 506(d)(1)(iv) of Regulation D under the
Securities Act.

 

A copy of the Judgment is available on the SEC’s website
at:https://www.sec.gov/litigation/litreleases/2016/lr23700-final-judgment.pdf.

 



 

 

 

EXHIBIT J-2

 

Jefferies Required Disclosure

 

On February 2, 2016, pursuant to an offer of settlement by Jefferies LLC, the
SEC entered an administrative order, pursuant to its Municipalities Continuing
Disclosure Cooperation (“MCDC”) initiative, finding that Jefferies LLC, in
connection with its underwriting of certain municipal securities offerings,
willfully violated Section 17(a)(2) of the Securities Act of 1933. The
administrative order requires Jefferies LLC to cease and desist from committing
or causing any violations or any future violations of Section 17(a)(2), to pay a
civil penalty, and to complete certain undertakings. Jefferies LLC received
waivers from the SEC of any disqualifications under Regulations A (Rule 262), D
(Rule 505 and 506), and E arising from the settlement, effective as of February
2, 2016. The SEC Order is available at
https://www.sec.gov/rules/other/2016/33-10030.pdf.

 



 

 